                             UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF TENNESSEE
                                  NASHVILLE DIVISION

DAVID CLYDE YOUNG,                           )
                                             )
               Plaintiff,                    )
                                             )
       v.                                    )       No. 3:20-cv-519
                                             )
BLACK & DECKER (U.S.), INC.,                 )
                                             )
               Defendant.                    )

                            MEMORANDUM OPINION AND ORDER

       During a home renovation project, David Young injured his hand when the blade cover on

a 7¼ inch circular saw manufactured by Black & Decker U.S., Inc. (“B&D”) allegedly stuck in the

open position, even though he had released the saw’s trigger. Young brings state law claims against

B&D for strict liability, negligence and violations of the Tennessee Consumer Protection Act, and

requests both compensatory and punitive damages. B&D has filed a “Motion to Dismiss for Failure

to State a Claim Upon Which Relief can be Granted or in the Alternative for Judgment on the

Pleadings” (Doc. No. 48) seeking dismissal of the TCPA claim and the request for punitive damages.

The Motion has been fully briefed by the parties (Doc. Nos. 42, 52, 55) and will be denied..

                                     I. Standard of Review

       B&D’s motion is premised on Rules 12(b)(6) and 12(c) of the Federal Rules of Civil

Procedure. Although the standard of review is generally the same under both rules, JPMorgan

Chase Bank, N.A. v. Winget, 510 F.3d 577, 581 (6th Cir. 2007), B&D’s motion is more properly

characterized as a motion for judgment on the pleadings under Rule 12(c) because B&D has

answered the operative Second Amended Complaint and the issues are therefore joined, Satkowiak

v. Bay Cty. Sheriff’s Dep’t, 47 F. App’x 376, 377 n.1 (6th Cir. 2002). See also Fed.R.Civ.P.



    Case 3:20-cv-00519 Document 56 Filed 04/07/21 Page 1 of 8 PageID #: 553
12(h)(2) (providing that a motion to dismiss for failure to state a claim can be raised via a motion

for judgment on the pleadings under rule 12(c) after an answer has been filed).

       “‘For purposes of a motion for judgment on the pleadings, all well-pleaded material

allegations of the pleadings of the opposing party must be taken as true, and the motion may be

granted only if the moving party is nevertheless clearly entitled to judgment.’” Tucker v.

Middleburg-Legacy Place, 539 F.3d 545, 549 (6th Cir. 2008) (quoting S. Ohio Bank v. Merrill

Lynch, Pierce, Fenner & Smith, Inc., 479 F.2d 478, 480 (6th Cir. 1973)). Just as with motions

brought under Rule 12(b)(6), however, “the court ‘need not accept the plaintiff’s legal conclusions

or unwarranted factual inferences as true,’” and the “‘complaint must contain direct or inferential

allegations respecting all the material elements under some viable legal theory’” to survive dismissal.

Barany-Snyder v. Weiner, 539 F.3d 327, 332 (6th Cir. 2008) (internal citations omitted).

                                          II. TCPA Claim

       The TCPA allows for recovery by “[a]ny person who suffers an ascertainable loss of money

. . . or thing of value wherever situated, as a result of the use or employment by another person of

an unfair or deceptive act or practice described in § 47-18-104(b) and declared to be unlawful by this

part.” Tenn. Code Ann. § 47–18–109(a)(1). Thus, “[i]n order to recover under the TCPA, Plaintiff

must prove: (1) that Defendant engaged in an unfair or deceptive act or practice declared unlawful

by the TCPA and (2) that Defendant’s conduct caused an ‘ascertainable loss of money or property,

real, personal, or mixed, or any other article, commodity, or thing of value wherever situated[.]’”

Tucker v. Sierra Builders, 180 S.W.3d 109, 115 (Tenn. Ct. App.2005) (citation omitted). The Act

“is to be liberally construed to protect consumers and others from those who engage in deceptive acts

or practices.” Haverlah v. Memphis Aviation, Inc., 674 S.W.2d 297, 305 (Tenn. Ct. App.1984).


                                                  2


    Case 3:20-cv-00519 Document 56 Filed 04/07/21 Page 2 of 8 PageID #: 554
       B&D argues that dismissal of the TCPA claim is warranted because Young does not allege

‘an ascertainable loss of money or property’ that exists independently of the personal injuries that

he suffered and because plaintiff seeks injuries to his person.” (Doc. No. 49 at 7) (emphasis in

original). In both its initial memorandum and its reply, B&D quotes the following language from

former Judge Kevin H. Sharp’s decision in Riddle v. Lowe’s Home Centers, Inc. as support:

       The damages Plaintiff allegedly sustained flow from the personal injuries he suffered
       as a result of the April 5, 2010 incident. That is, Plaintiff does not allege “an
       ascertainable loss of money or property” that exists independently of the personal
       injuries that he suffered. See Birdsong [v. Eli Lilly & Co.], 2011 WL 1259650 at *3
       [(M.D. Tenn. March 31, 2011)]. A TCPA claim must be dismissed where a plaintiff
       “seeks to recover for injuries to his person resulting from [a defendant’s] alleged
       violation of the TCPA.” See Id. (quoting Howard v. R.J. Reynolds Tobacco Co.,
       2005 WL 2088909 at *3 (E.D. Tenn. Aug. 25, 2005)). Similar to Birdsong, here,
       Plaintiff specifically links his TCPA harm to his serious and disabling personal
       injuries, which forced him to incur sums of money for medical care, attendance and
       lost income. As such, Plaintiff's TCPA claim must be dismissed.

802 F. Supp. 2d 900, 909 (M.D. Tenn. 2011).

       The allegations here, however, are entirely different than they were in Riddle. They are also

different from those presented in Birdsong, on which Riddle relied and B&D now relies.

       In Riddle, plaintiff filed suit after he purchased several sheets of plywood from a Lowes

store, and was injured when attempting to load them into the bed of his truck. He claimed Lowes

was negligent in failing to provide someone to assist with the loading after he asked, and that the

store was liable under the TCPA. There is no suggestion, however, that he sought to recover for any

lost or unusable plywood. Rather, he “alleged both bodily and pecuniary injuries resulting from

Defendant’s unfair and deceptive conduct,” that included “sustaining serious and disabling injuries,”

and being “forced to incur sums of money for medical care, attendance, and lost income[.]” Id. at

908-09.


                                                 3


    Case 3:20-cv-00519 Document 56 Filed 04/07/21 Page 3 of 8 PageID #: 555
        In Birdsong, plaintiff filed suit after being prescribed Byetta® and suffering pancreatitis He

alleged a number of theories, including negligence, strict liability, and violation of the TCPA. With

regard to the last claim, plaintiff alleged that defendants “‘engaged in deceptive and fraudulent acts

and practices injurious to the public interest’ by influencing and inducing physicians to prescribe

Byetta® to unwitting patients,” and “that as a result of this practice,” he “suffer[ed] acute pancreatitis

. . . sustained renal failure, and . . . a lifetime of sustained physical and financial damage including

pain and suffering.” Birdsong, 2011 WL 1259650, at *3.

        Here, in contrast to Riddle and Birdsong, a fair reading of Young’s Second Amended

Complaint suggests that his TCPA complaint does not arise solely from the personal injuries he

sustained as a result of using the circular saw. In Count Three, the operative count, Young alleges

that he “purchased the subject saw”; “the subject circular saw is Plaintiff’s property”; the “circular

saw d[id] not comply with the required UL, CSA, and ANSI standards”; and B & D’s violation of

the TCPA “actually and proximately caused actual damage to Plaintiff’s circular saw and has

rendered Plaintiff’s circular saw inoperable and valueless.” (Doc. No. 36, Second Amended

Complaint ¶¶ 47, 48, 53,58). Damages for loss of the circular saw is an “ascertainable loss of . . .

property . . . or [a] thing of value” within the meaning of Tenn. Code Ann. § 47-18-104(b). See,

Harding v. BMW of N. Am., LLC, No. 3:20-CV-00061, 2020 WL 5039439, at *1 (M.D. Tenn. Aug.

26, 2020) (refusing to dismiss TCPA claim against BMW where plaintiff alleged the vehicle was

worth less money because of the need for constant oil replacement and plaintiff had to spend time

and money adding oil to his car between scheduled oil changes).

        In reaching the conclusion that Young’s TCPA claim should not be dismissed, the Court

recognizes that Plaintiff’s prayer for relief on this claim is exceedingly broad:


                                                    4


    Case 3:20-cv-00519 Document 56 Filed 04/07/21 Page 4 of 8 PageID #: 556
          WHEREFORE, Plaintiff, David Clyde Young, demands judgment against
          Defendant, Black & Decker (U.S.) Inc., in a fair and reasonable amount to be
          determined by the jury and not to exceed $5,000,000.00, for all injuries and damages
          he sustained due to the incident giving rise to this action, whether already incurred
          or to be incurred in the future, including all actual damages, consequential
          damages, economic damages, non-economic damages, punitive damages, treble
          damages, mental anguish, emotional distress, pain and suffering, lost wages,
          attorney’s fees, costs, and interest, and for any such further relief as the Court deems
          appropriate.

(Doc. No. 36, Second Amended Complaint at 9). However, Plaintiff has used the same prayer for

relief for each of his causes of action (negligence, strict liability, and the TCPA), and he concedes

in his response that he “seeks to recover for both the personal injuries (Counts I and II) and loss of

[the] value of the subject saw (Count III) sustained from Black & Decker’s misconduct[.].” (Doc.

No. 52 at 8). Thus understood – to wit, Young is seeking to recover the “value of his saw” in Count

III notwithstanding the inartful prayer for relief – the motion for judgment on the pleadings will be

denied.

                                         III. Punitive Damages

          Limited as they are to the most egregious of cases in Tennessee, B&D seeks dismissal of

Young’s claim for punitive damages because he alleges no facts in support of the claim According

to B&D, this is directly contrary to the teachings in Ashcroft v. Iqbal, 556 U.S. 662 (2009) and Bell

Atlantic Corp. v. Twombly, 550 U.S. 544 (2007) that “merely pleading facts that are consistent with

a defendant’s liability or that permit the court to infer misconduct is insufficient to constitute a

plausible claim.” HDC, LLC v. City of Ann Arbor, 675 F.3d 608, 611 (6th Cir. 2012).

          Under Tennessee law, punitive damages may be awarded where defendant has acted either

(1) intentionally, (2) fraudulently, (3) maliciously, or (4) recklessly. Hodges v. S.C. Toof & Co., 833

S.W.2d 896, 901 (Tenn. 1992). At issue here is whether Young has sufficiently alleged that B&D


                                                     5


    Case 3:20-cv-00519 Document 56 Filed 04/07/21 Page 5 of 8 PageID #: 557
was reckless, meaning that it was “aware of, but consciously disregard[ed], a substantial and

unjustifiable risk of such a nature that its disregard constitute[d] a gross deviation from the standard

of care that an ordinary person would exercise under all the circumstances.” Id.

        “[T]o state a claim for punitive damages based on recklessness, Plaintiffs must plead

sufficient factual matter to support a plausible inference that Defendant acted with conscious

disregard for a substantial and unjustifiable risk.” A.K. by & through Kocher v. Durham Sch. Servs.,

L.P., No. 215CV02663, 2016 WL 11248525, at *3 (W.D. Tenn. Aug. 16, 2016) (citing Iqbal, 556

U.S. at 662).       This was done, for example, in Smith v. ZOLL Med. Corp., No.

120CV02204STAJAY, 2020 WL 7233366, at *3 (W.D. Tenn. Dec. 8, 2020) where the manufacturer

of Lifevest (a wearable cardiac defribrillator) allegedly (1) ignored FDA inspection and testing

requirements; (2) performed “a perfunctory, truncated, and incomplete refurbishment of the

LifeVest” so that it could place the vest “back into the marketplace as quickly as possible in order

to increase profits,” and (3) this resulted in decedents death because the “decision to elevate its

profits over consumer safety . . . equate[d] to ‘a conscious disregard for a substantial and

unjustifiable risk.’” Id. at * 11. Similarly, the allegations supporting a claim for punitive damages

against a pain pump manufacturer were found to be sufficient where plaintiff alleged: (1) defendants

designed, manufactured, and distributed pain pumps to be used with common anesthetics; (2) over

time, continuous injection into the shoulder joint can cause permanent damage to the cartilage; (3)

defendant represented that their pain pumps could be used safely in the shoulder joint even though

the FDA had repeatedly rejected defendant’s request for approval of that use; (4) defendants “knew

or reasonably should have known” that such use could be toxic to shoulder joint cartilage; (5)

defendants undertook no studies to determine safety; and (6) defendants actively promoted their pain


                                                   6


    Case 3:20-cv-00519 Document 56 Filed 04/07/21 Page 6 of 8 PageID #: 558
pump, but never warned the public about the safety issues.             Cates v. Stryker Corp., No.

3:10-CV-546, 2012 WL 256199, at *6 (E.D. Tenn. Jan. 27, 2012). Likewise Young’s allegations

are sufficient to withstand a motion for judgment on the pleadings.

        Young specifically alleges, among other things, that B&D should have known through testing

that the saw and its blade guard were manufactured using inferior-quality materials and processes

that would cause the blade guard to fail during ordinary use. (Doc. No. 36, Second Amended

Complaint ¶ 24). He also alleges that B&D was aware of feasible design and material alternatives

that would have made the saw safe, and that other saws (including some manufactured by B&D

itself) incorporated those designs and materials. (Id. ¶¶ 25, 26). Instead of incorporating those

materials and technologies into the saw at issue however, B&D chose the cheaper alternatives in

order to reduce production costs and increase revenues. (Id. ¶ 27). Young also claims B&D

represented to consumers that the saw was manufactured in compliance with applicable UL, CSA,

and ANSI safety standards, when it was not, and that B&D did so to increase its profits. (Id. ¶¶ 39,

30). In short, Young claims B&D “chose profits over safety, which decision caused substantial

injury to plaintiff.” (Id. ¶ 32). These allegations are sufficient to state a claim for punitive damages

under Tennessee law.

        Whether Young can prove his allegations remains to be seen, but “[t]he time for proving that

[B&D] acted with the requisite ill intent comes later, and [B&D’s] actual intent can only be

discerned through discovery.” Allen v. Quest Diagnostics, Inc., No. 3:17-cv-00897, 2017 WL

3034697, at *5 (M.D. Tenn. July 17, 2017). Even though Young “may have a difficult time

establishing recklessness for purposes of h[is] request for punitive damages, . . . his task at the

pleading stage is simply ‘to allege enough facts to make it plausible that [B&D] bears legal liability,’


                                                   7


    Case 3:20-cv-00519 Document 56 Filed 04/07/21 Page 7 of 8 PageID #: 559
Agema v. City of Allegan, 826 F.3d 326, 331 (6th Cir. 2016), so as to ‘unlock the doors of

discovery,’ Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).” Hobbs v. Kroger Ltd. P'ship I, No.

3:18-CV-01026, 2019 WL 1861330, at *2 (M.D. Tenn. Apr. 24, 2019). Young has done so, and his

punitive damages claim will not be dismissed on the pleadings.

                                        IV. Conclusion

       On the basis of the foregoing, B&D’s “Motion to Dismiss for Failure to State a Claim Upon

Which Relief can be Granted or in the Alternative for Judgment on the Pleadings” (Doc. No. 48) is

DENIED. This case is returned to Magistrate Judge Frensley for further pretrial case management.

       IT IS SO ORDERED.



                                            __________________________________________
                                            WAVERLY D. CRENSHAW, JR.
                                            CHIEF UNITED STATES DISTRICT JUDGE




                                               8


    Case 3:20-cv-00519 Document 56 Filed 04/07/21 Page 8 of 8 PageID #: 560
